It is beyond question that the injuries sustained by the plaintiff were caused by her attempting to descend from the platform of the car while the car was in motion. She was not thrown from the car, nor injured by it, nor was she induced by any employe of the defendant to make the hazardous attempt which resulted in the injury complained of. On the contrary, she was warned by the defendant, by means of the notice posted in the car, and which she had read but a few minutes before getting off, that "passengers must not get on or off the cars while in motion." At the place where she endeavored to get off there was no raised platform, but it was necessary to step down from the platform of the car, upon the planks laid on the track level with the rails. According to her own testimony, she went out upon the platform while the train was moving. After she had gone out, the train being still in motion, an acquaintance named Bowen got on the step of the car as it passed him; she requested him to assist her off, which he did by putting his arm around her, lifting her and stepping backward. In doing this he fell upon the planks on the track and she fell with him, the car being all this time in motion. She was an elderly lady, sixty years of age, and was incumbered with a satchel and bandbox. For the injuries resulting from this fall she brings this action.
In attempting to leave the car in the manner described, the plaintiff acted upon her own responsibility and at her own risk. She cannot justly claim that the defendant is responsible for the consequences of her experiment, especially when it was in direct violation of the regulation of the defendant, *Page 559 
which had been brought to her knowledge immediately before the occurrence. The injuries she sustained must have been owing to the fact, either that it was impracticable under the circumstances to descend from the car with safety, or that Mr. Bowen was unskillful or negligent in the manner in which he endeavored to take her off. If the descent was dangerous the danger was obvious, and she was negligent in making the attempt. If the fall was attributable to any carelessness or want of skill or judgment on the part of Mr. Bowen, she, and not the defendant, was responsible for his default. He was in no way connected with the defendant, and was acting wholly at the request of the plaintiff.
It is claimed, on the part of the plaintiff, that the place where she got off was the station to which she was destined, and that the train did not stop long enough to enable her to alight, and that this justified her in getting off after the cars had started.
Railroad companies are unquestionably bound to stop at the stations for which they have received passengers a sufficient length of time to enable passengers, using due diligence, to alight with safety and convenience. If they violate that duty they are responsible for the natural consequences of such violation. If a train should start while the passenger was in the act of alighting, and the passenger was thereby injured without being guilty of any contributory negligence, the company would, of course, be liable. Or if the train should start before the passenger had had a sufficient opportunity to alight safely, and he was consequeutly obliged to continue on to the next station, the company would be liable for the expense, loss of time, or other damages which the passenger might sustain, but the fault of the company in omitting to allow sufficient time to alight with safety, does not justify the passenger in imprudently exposing himself to danger by getting off the cars while in motion. The cases in which a recovery has been allowed, notwithstanding that the passenger undertook to leave a car while in motion, are exceptional and depend upon peculiar circumstances. In *Page 560 Penn. R.R. Co. v. Kilgore (32 Penn. St., 292), the train started while the plaintiff, a female, and her three young children were engaged in alighting. Two of the children had alighted and one of them had fallen, and the plaintiff, with the other child, while the cars were in the act of starting, sprang upon the platform and fell and was injured. In Filer v.N.Y.C.R.R. Co. (49 N.Y., 47), the cars, as they approached the station which was announced, moved very slowly but did not stop. The plaintiff was waiting on the platform of the car and the company's brakeman said to her: "You had better get off, they are not going to halt any more." In doing so her clothes caught and she was injured. In the present case none of these exceptional circumstances appear. The plaintiff, on her own showing, was on the platform when the train had started and was in motion, and was in a situation to choose between getting off and remaining on. The car had moved some distance before Mr. Bowen got on, and then the plaintiff deliberately requested him to assist her off, and suffered him to take her and her baggage in his arm to lift her off the car. There was no such sudden emergency as in the case of Kilgore, nor was there any direction or invitation from any agent of the company to alight while the cars were moving, as in the case of Filer. The present case is more analogous in its circumstances to that of Morrison v. The Erie R. Co. (56 N Y, 302), than to any of the others cited, and the decision in that case ought to govern this. The cases of Gavett v. M. andL.R.R. Co. (16 Gray, 501), and Lucas v. N.B. and T.R.R. Co. (6 Gray, 64), are also in point.
We think that the motion for a nonsuit should have been granted. The judgment must, therefore, be reversed and a new trial ordered, with costs to abide the event.
All concur.
Judgment reversed. *Page 561